Citation Nr: 1703651	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  05-24 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from August 1963 through August 1965, with the United States Army.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a January 2006 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio (hereinafter Agency of Original Jurisdiction ("AOJ")).

These issues have previously been before the Board.  Most recently, in August 2012, the Board granted the Veteran's appeal to the extent that new and material evidence had been submitted sufficient to reopen his claims for service connection of bilateral hearing loss, residuals of a head injury, and a low back disorder.  The Board then remanded these appeals for further development, to include to procurement of VA examinations to assess the severity and etiology of the Veteran's reported conditions.  Such development was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11. Vet. App. 268 (1998).  
 
The Board additionally remanded the Veteran's claim for service connection for bilateral tinnitus.  However, in a July 2013 Rating Decision, the RO granted the Veteran's claim, with an effective date of July 25, 2005.  Because this constitutes a full grant of all issues sought on appeal, the issue of service connection for bilateral tinnitus is no longer before the Board.

The July 2013 Rating Decision additionally granted the Veteran service connection for a right forehead scar, as a residual effect of his service head injury.  The RO granted service connection with an effective date of July 25, 2005.  However, in his appeal to the Board, the Veteran has characterized his residual symptoms to include diminished vision, chronic migraine headaches, and a facial twitch.  See May 2007 Hearing Testimony.  Therefore, the Board will adjudicate the Veteran's remaining symptoms as it relates to his head injury.  

The Veteran testified at a Travel Board Hearing before a Veterans Law Judge in May 2007.  A transcript of the hearing has been associated with the Veteran's claims file.  Subsequent to this hearing, the Veterans Law Judge who conducted the May 2007 hearing retired.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 C.F.R. § 20.207.  Therefore, the Veteran was offered a new hearing in a letter dated in May 2012.  He was advised that if he did not respond within 30 days, the Board would assume he did not want another hearing and proceed accordingly.  The Veteran failed to respond to the letter.  More recently, in October 2016, the Board contacted the Veteran's representative to determine whether the Veteran desired another hearing before a new Veterans Law Judge.  The Veteran advised the Board that he did not desire a new Board hearing, and requested the Board to take jurisdiction over the issues on appeal.  

The Board notes this appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  The Board notes the Veteran submitted additional medical records after the most recent Supplemental Statement of the Case was issued.  As such, these records have not been initially considered by the RO.  However, the file includes a written statement from the Veteran and his representative, waiving RO consideration of any additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Therefore, the Board finds appellate consideration may proceed without any prejudice to the Veteran. 

The issue of entitlement to an increased initial evaluation for a right lateral eye scar has been raised by the record in a July 2013 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  


FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss disability for VA compensation purposes that is the result of hazardous noise exposure during his active duty service.

2.  The Veteran's low back disorder began during, or was otherwise caused by, his active duty service. 

3.  The Veteran does not experience any residual disability as a result of a head injury. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran has a bilateral hearing loss disability which was incurred during active service.  38 U.S.C.A. §§  1101, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Resolving all reasonable doubt in his favor, the Veteran has a low back disability which was incurred during active service.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including a letter dated in March 2006, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates were established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The RO has secured the Veteran's service treatment records ("STRs"), VA treatment records, and all identified and available private treatment records.  For his part, the Veteran has submitted personal statements, statements from friends and family, and arguments from his representative.

The Veteran was additionally afforded VA examinations in October 2012 and March 2013 in connection with the claims addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board finds these October 2012 and March 2013 examinations and opinions provided were thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, the VA examiners considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

Furthermore, as was noted above, the Veteran's claims were previously remanded by the Board in August 2007 and in August 2012.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Following the August 2007 Board remand, the RO attempted to obtain the Veteran's Social Security ("SSA") records.  However, in an April 2011 letter, the SSA National Records Center indicated that no records were available for the Veteran.  Subsequently, in the August 2012 Board remand, the RO was directed to schedule the Veteran for VA examinations to determine the severity and etiology of his disabilities.  To that end, the evidentiary record now contains updated Veteran's VA treatment records, and VA examinations.  Accordingly, the VA has substantially complied with the August 2007 and August 2012 remand directives.  

Moreover, for the service connection issues on appeal, neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duties to notify and assist or the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.  Hence, there is no error or issue that precludes the Board from addressing the merits of the service connection claims on appeal.    

General Rules and Regulations for Entitlement to Service Connection: 

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(d).  That is to say, some diseases are chronic, per se, such as sensorineural hearing loss (an organic disease of the nervous system) and arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  Savage, 10 Vet. App. at 495-496.  

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3.  A Veteran need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

	i.  Entitlement to Service Connection for a Bilateral Hearing Loss Disability:

In the instant appeal, the Veteran is seeking entitlement to service connection for a bilateral hearing loss disability.  In statements throughout his appeal, the Veteran has alleged his current hearing loss symptoms are the result of his in-service noise exposure.  Specifically, the Veteran alleged his symptoms developed after firing 3,600 rounds of ammunition from a .30 caliber machine gun during his Army training without wearing hearing protection.  See e.g. January 2004 Audiological Assessment at Chillicothe VAMC.  

In addition to the above described VA regulations, entitlement to service connection for impaired hearing is subject to additional VA regulations.  Specifically, a hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

As to the first element of service connection, the Board finds the October 2012 VA audiological examination establishes the presence of a bilateral hearing loss disability for VA purposes.  Therefore, the presence of a current bilateral hearing loss disability is established. 

The Board additionally finds the Veteran was exposed to loud noises during his time in service.  The Veteran's DD 214 reflects that his military occupational specialty ("MOS") was a "field artillery crewman."  The Department of Defense's Duty MOS Noise Exposure Listing indicates that an MOS as an artillery crewman involved a "high" probability of nose exposure during service.  Accordingly, the Board finds the Veteran was exposed to loud noises, including gun noises, during his active duty service.

Therefore, the primary question before the Board is whether the Veteran's confirmed in-service noise exposure caused his current bilateral ear hearing loss disability.  Throughout his appeal, the Veteran asserts his current hearing loss was caused by his exposure to gunfire and heavy explosion noises during service.  As a lay person, the Veteran is competent to report what comes to him through his senses, such as experiencing difficulties hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of sensorineural hearing loss.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Board must next evaluate the medical evidence, including the Veteran's STRs, to determine whether a nexus between his current bilateral hearing loss and his in-service noise exposure exists.  

The Veteran's service treatment records have been carefully reviewed and considered, but do not reflect he experienced any hearing loss during his active duty service.  Examinations from his enlistment and separation from service do not suggest the Veteran experienced hearing loss at the level considered a disability under VA regulations.  
Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association ("ASA").  Since November 1, 1967, those standards have been set by the International Standards Organization ("ISO")-the American National Standards Institute ("ANSI").  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.  Essentially, that means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 500 Hertz and 5 decibels at 4000 Hertz.  Therefore, in order to facilitate data comparison in this decision, the Veteran's audiometric test results from his August 1963 entrance examination have been converted to ISO-ANSI standards, and are summarized in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
X
15
LEFT
25
10
10
X
10

The Veteran was administered a subsequent audiological examination during his June 1965 separation examination.  The audiometric test results from this examination have been converted to ISO-ANSI standards, and are summarized in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
X
5
LEFT
15
10
10
X
5

Thus, a review of the Veteran's entrance and separation audiological examinations fails to establish the presence of a bilateral hearing loss disability under the clear requirement of 38 C.F.R. § 3.385.

However, medical records subsequent to the Veteran's separation from military service show he was treated for hearing difficulties.  For example, during his May 2007 Hearing, the Veteran testified that following a 1967 audiological examination conducted by his employer, he was informed he experienced high frequency hearing loss.  Additionally, in July 1998, the Veteran sought treatment for left ear pain and trouble hearing.  Objective observations from the Veteran's physicians confirm his decline in hearing acuity.  For example, during a July 2003 physical examination, the VA physician reported the Veteran's hearing had decreased.  See Chillicothe VAMC Records.  Furthermore, following a January 2004 audiological examination, the Veteran was fitted for hearing aids.  See Marietta Community Based Outpatient Clinic Records.  Thus, the evidentiary record demonstrates the Veteran experiences a continuity of symptoms following his separation from military service.

With regard to a nexus, the Board acknowledges that the record contains an unfavorable VA audiology examination and opinion from October 2012.  However, as will discussed in further detail below, the Board finds the VA examiner's conclusion is not entitled to significant weight. 

During the October 2012 VA examination, the examiner concluded the Veteran has bilateral sensorineural hearing loss, but opined his current disability was not related to his military service.  In support of this conclusion, the examiner explained the Veteran's STRs did not reflect any treatment for symptoms of hearing loss and that his in-service audiological examinations all reflected normal bilateral hearing acuity.  However, during this examination, the examiner provided a positive etiology opinion as to the Veteran's tinnitus, which is service connected.  After a physical examination of the Veteran and a review of the Veteran's claims file, the VA examiner opined the Veteran's tinnitus is "at least as likely as not" the result of the Veteran's in-service noise exposure.  In support of this conclusion, the VA examiner cited to the Veteran's lay assertions that his tinnitus symptoms developed during his military service.  However, in providing the negative etiology opinion for the Veteran's bilateral hearing loss disability, the VA examiner overlooked the Veteran's lay assertions that his hearing loss symptoms also developed immediately following his in-service noise exposure. 

The Board finds this October 2012 VA opinion provides probative, circumstantial evidence establishing a link between the Veteran's current bilateral hearing loss disability and his confirmed hazardous noise exposure during his period of active service.  Holton v.  Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); See also 38 C.F.R. § 3.303(a), (d).  Specifically, the Board finds that the same acoustic trauma that caused damage to the Veteran's auditory system for purposes of tinnitus would have likely caused auditory damage leading to bilateral ear hearing loss as well.  To this point, the Board highlights the Veteran's repeated statements that he regularly wore hearing protection during his civilian career in power plant construction.  See e.g. January 2004 Audiological Assessment at Marietta Community Based Outpatient Clinic.  Therefore, the Board finds there is no intercurrent cause for the Veteran's chronic bilateral hearing loss disability.  38 C.F.R. § 3.303(b). 

Moreover, under VA law, the Court has held section 3.385 does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Thus, the Veteran's current bilateral ear hearing loss disability (identified as sensorineural hearing loss in the October 2012 VA examination) is of the type and configuration that is consistent with in-service noise exposure given the Veteran's post-service history ear protection (thus minimizing his civilian noise exposure) and the current diagnosis of recurrent tinnitus.  Sensorineural hearing loss is defined as "that due to a lesion in either the cochlea (sensory mechanism of the ear), the vestibulocochlear nerve, the central neural pathways, or a combination of these structures.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 836 (31st Ed. 2007); see also 38 C.F.R. § 20.903 (b)(2) (2015) (notice to the appellant is not required if the Board uses a recognized medical treatise or medical dictionary for the limited purpose of defining a medical term and that definition is not material to the Board's disposition of the appeal).

In light of the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  As discussed above, the Veteran has bilateral ear hearing loss which constitutes a disability under VA regulations.  See October 2012 VA Examination.  Throughout his appeal, the Veteran has asserted that his exposure to loud noises during his military service caused his current hearing loss.  See e.g. March 2004 Statement in Support of Claim.  This in-service noise exposure is verified by the Veteran's DD 214, which states the Veteran's MOS was a "crewman" and received the Marksman badge.  As for the medical evidence, the Board finds there is sufficient circumstantial evidence of hearing loss.  First, the Board finds the Veteran regularly reported symptoms of difficulty hearing after his separation from military service.  Second, the Board finds the October 2012 VA audiologist's opinion regarding the Veteran's tinnitus, provides further circumstantial evidence establishing a nexus between the Veteran's in-service noise exposure and his current bilateral ear hearing loss.  Therefore, the Board finds the medical and lay evidence of record contains sufficient evidence to establish a nexus between the Veteran's current bilateral hearing loss disability and his in-service noise exposure. 

In making this favorable determination for the Veteran, the Board has considered that evidence is rarely neat and tidy.  Therefore, it is expected that the Board will at times have to construct a complete narrative by filling in gaps with inferences and common sense.  There is no requirement that all factual questions be resolved by reliance on direct, rather than circumstantial, evidence.  The fact finding of the Board in this case is entitled to deference and is not clearly erroneous.  To the extent that the Board made inferences and considered circumstantial evidence in its analysis of the evidence, this type of reasoning is well within the discretion of a fact finder.  Although another fact finder may have declined to make the same inference, that does not mean that the Board in the present case is clearly erroneous.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  

In conclusion, after resolving all doubt in the Veteran's favor, the Board finds the evidence supports a grant of service connection for a bilateral hearing loss disability, as there is competent and credible evidence of both in-service noise exposure, and post-service bilateral hearing loss disability for VA compensation purposes, with no post-service intercurrent cause.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

      ii.  Entitlement to Service Connection for a Low Back Disability:

After a thorough review of the evidentiary record, the Board finds the Veteran is entitled to service connection for his low back disability.  Specifically, the Board finds the competent and credible evidence of record, which includes both medical evidence and the Veteran's lay assertions, documents probative evidence of chronic symptomatology since his separation from active military service.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

In various statements throughout the pendency of his appeal, the Veteran has complained of chronic low back pain following an in-service training exercise.  See May 2007 Hearing Testimony.  Specifically, the Veteran reports he fell into a fox hole during a training exercise and has experienced chronic lower back pain ever since.

The Veteran's service treatment records reflect complaints of and treatment for back pain in October 1964.  Although the STRs do not indicate an inciting cause, the date of treatment is consistent with the Veteran's testimony that his injury occurred in the latter part of his active service.  Based on these records, and the Veteran's May 2007 testimony, the Board finds there is some evidence of an in-service occurrence of the Veteran's current low back pain.

Medical records dated after the Veteran's separation from military service support the Veteran's lay assertions of chronic pain.  Since his separation from active military service the Veteran has consistently sought medical treatment for complaints of back pain.  See Private Medical Records of R.M., M.D. and Chillicothe VAMC Records.  Additionally, during his hearing, the Veteran testified that he initially began seeking treatment for chronic back pain in 1968, three years following his separation from active duty service.

In November 1998, the Veteran re-injured his back during the course of his employment.  As a result of this work place injury, the Veteran was examined by a company physician and evaluated for a Workplace Compensation Claim.  Consistent with the Veteran's testimony, a review of these records shows the physician diagnosed the Veteran with chronic low back pain, recently exacerbated by a low back strain.  See September 1999 Private Medical Records.  Additionally, these records show the primary location of the Veteran's work place injury was to his right leg, where he sustained acid burns.  The complaints of back pain were secondary to this injury.

As part of his Workplace Compensation Claim, the Veteran was afforded a magnetic resonance imaging ("MRI") in October 1999.  The results of this report were interpreted to show "diffuse" lumbar disc degeneration with multiple bulging discs and associated facet hypertrophic changes.  Additional testing was performed, including electromyogram ("EMG") testing, which showed no evidence of radiculopathy or neuropathy.  Following these diagnostic reports, the Veteran continued care with Dr. R.M. and was diagnosed with degenerative joint disease and arthritis.  

Based on a review of these post-service medical records, the Board finds the Veteran was diagnosed with chronic low back pain and arthritis in October 1999.  Notably, arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a).  Moreover, the Board finds the medical and lay evidence of record establishes the Veteran has experienced continuity of symptoms of a low back disability since his active military service.  38 C.F.R. § 3.303(d).  

The Board notes that the October 2012 VA examination and opinion are not in favor of the Veteran's claim for service connection.  Specifically, the VA examiner opined the Veteran's low back disability was less likely than not related to his military service because the Veteran's STRs do not indicate an injury or chronic condition in service.  The VA examiner additionally concluded the Veteran's claim lacked a chronic, on-going condition, which dates back to the Veteran's active service.  However, this conclusion is not consistent with the totality of the evidence.  As noted above, the Veteran's testimony and lay allegations have consistently reported chronic back pain attributable to an in-service training exercise.  Furthermore, the Veteran's medical records dated after his separation from military service show he reported chronic low back pain following this in-service training exercise.  Finally, the Board also highlights the September 1999 Workplace Compensation Examination, which diagnosed the Veteran with a chronic low back condition, recently exacerbated by his right leg workplace injury.  After considering the totality and consistency of this evidence, the Board finds the October 2012 VA examination is entitled to less weight. 

In conclusion, and after consideration of the above evidence, the Board finds the Veteran complained of low back pain during service, continued to complain of pain and limitation following his separation from active duty service, and was subsequently diagnosed with arthritis in October 1999.  Throughout the period on appeal, the Veteran has provided consistent lay statements of continuous problems, and the medical evidence establishes that he has a low back disability.  In addition VA regulations provide that reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 3.102.  Therefore, the Board finds entitlement to service connection for a low back disability is warranted.

	iii.  Entitlement to Service Connection for Residuals of a Head Injury:

Finally, the Veteran seeks entitlement to service connection for residuals of a head injury.  As discussed in the prior August 2012 Board decision, the Veteran's medical records document the presence of an in-service head injury.  See October 1964 STRs.  However, after a thorough review of the evidentiary record, the Board concludes that the Veteran is not entitled to service connection for any residual symptoms of this in-service head injury.  In reaching this conclusion, the Board finds the Veteran has at no time relevant to this appeal been diagnosed with any post-concussion syndrome, neurological limitations, and/or neurocognitive limitations.  Furthermore, a review of the medical evidence does not establish any nexus between the Veteran's current visual limitations and his in-service head injury. 

In reaching this determination, that the Veteran does not have a post-concussion syndrome or neurological limitations, the Board has considered the Court's holding that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In other words, the Board has considered all of the Veteran's reported symptoms and limitations in considering the scope of his claim for service connection.  Despite this broad approach, the Board finds there is no current diagnosis for any residual conditions/limitations of this head injury, and therefore, the first element of service connection has not been met. 

Throughout his appeal, the Veteran has asserted that he experiences a right eye twitch as a result of his in-service head injury.  See July 2005 Statement in Support of Claim.  Specifically, the Veteran reports as a result of his head trauma he experiences a facial nerve tick which causes his right eye to blink more frequently than his left eye.  The Veteran further contends this head injury has affected his right eye vision, as his ophthalmologists have not been able to provide him with a correct right eye prescription.  Lastly, the Veteran has reported intermittent symptoms of migraine headaches as a result of his head injury.

In order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110 or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  The mere fact of a Veteran reporting subjective symptoms, whether migraine headaches, diminished visual acuity, otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required, with current impairment of some sort.

First, the Board finds the Veteran does not experience any neurocognitive or neurological limitations as a result of his in-service head injury.  A review of the Veteran's STRs does not show the Veteran complained of or sought treatment for any abnormal motor functioning following his head injury.  Similarly, the Veteran's lay assertions suggest he did not experience any cognitive deficits following his head injury, other than few seconds when he lost consciousness.  See October 2012 VA Examination.  Subsequent medical records, including those following his separation from military service, do not show any complaints of memory loss, difficulty with social interaction, or impaired motor functioning.  Moreover, the October 2012 VA examination found no evidence of any residual neurological or neurocognitive limitations.

Furthermore, although the Veteran reports symptoms of a persistent right eye facial tick, the Board finds no objective observations of this tick or any supporting diagnoses for this condition within the Veteran's medical records.  In making this determination, the Board is aware of the Veteran's lay assertions and lay statement from acquaintances which describe a persistent right eye tick.  The Board has acknowledged and considered these descriptions, and emphasizes that the Veteran is competent as a lay person to describe such symptoms. However, in the present case, the Board finds these lay descriptions, although acknowledged, are outweighed by the more probative objective medical observations and longitudinal medical history.  Notably, during the Veteran's October 2012 VA examination, the examiner reported the Veteran did not display any objective signs of abnormal motor functioning.  Similarly, a review of the Veteran's medical history does not reveal any history or objective observations of abnormal motor functioning of the Veteran's right eye or face.

During the October 2012 VA examination, the examiner noted that the Veteran's reports of persistent visual defects were not evaluated at the time, as they were outside of the examiner's scope of practice.  Therefore, the Veteran was afforded a second VA examination in March 2013.  During this examination, the Veteran's eyes were closely inspection, but no notation or report of abnormal motor functioning was reported.  Furthermore, although the VA examiner observed evidence of visual field disturbances, which will be discussed in greater detail below, these were not caused by any right eye and/or facial tick.  

Thus, a review of the Veteran's medical history does not indicate he has ever been diagnosed with any discernable motor or sensory impairment as a result of his in-service head injury.  The Board has read and considered the Veteran's lay assertions of his symptoms, but finds the objective medical evidence to be more probative.  Furthermore, without the existence of a current disability, there can be no award of service connection.  

Second, regarding the Veteran's complaints of residual migraine headaches, the Board finds no supporting medical evidence which shows he has been diagnosed with any discernable impairment.  During the October 2012 VA examination, the Veteran reported he experienced a headache immediately following his in-service head injury.  However, he denied having any ongoing, chronic, headaches dating back to his head injury.  Based upon the Veteran's subjective reports denying any chronic headaches and a review of the Veteran's claims file, the VA examiner opined it was less likely than not that the Veteran's reports of intermittent headaches are related to his military service. 

The Board finds this opinion is entitled to great weight, as it is based upon a physical examination of the Veteran, consideration of his lay assertions, and is supported by the Veteran's medical records, which show no diagnosis for any chronic headaches or continued complaints of headaches following his separation from military service. 

The Board is aware the Veteran submitted statements from friends and family which report a history of migraine headaches.  However, the Board finds the medical evidence of record more persuasive on the issue of chronic headaches, as they include detailed physical examinations of the Veteran over several decades.  As noted above, a review of these medical records shows the Veteran has consistently denied any symptoms of chronic migraine headaches. Furthermore, the Board finds the Veteran's lay assertions made contemporaneously while receiving medical treatment are more probative.  As such, the Board finds the Veteran does not have a chronic migraine headache disorder. 

Lastly, the Board finds the Veteran has not been diagnosed with a visual impairment as a result of his in-service head injury.  Rather, the Board finds the medical evidence of record suggests the Veteran's current diagnosis for nuclear sclerosis and primary open angle glaucoma are the result of natural aging.

A review of the Veteran's STRs shows he was treated for a laceration above his right eye in October 1964.  Hospital records indicate the Veteran received stiches to close the wound.  Inspection of the Veteran's forehead did not reveal any evidence of damage or injury to the right eye globe or socket.  He was then discharged without additional monitoring or testing.  A review of the Veteran's subsequent in-service medical records does not reflect any complaints of blurred vision or other visual limitations following this head injury.  Furthermore, the Veteran's June 1965 separation examination reported his visual acuity was normal. 

Following his separation from military service, the Veteran's medical records document a slow decline in his visual acuity.  During a physical examination in July 1986, the Veteran complained of left eye pain and redness.  An eye examination was performed and reported the Veteran had 20/40 visual acuity in his right eye and 20/25 in his left eye.  Later medical records report the Veteran's right eye visual acuity was measured as 20/25 during a September 2009 visual examination. 

Furthermore, the Veteran was afforded a VA examination to assess the severity and etiology of his diminished vision in March 2013.  During this examination, the Veteran's right eye visual acuity was reported as 20/40.  Following a review of the Veteran's claims file, and an inspection of the Veteran's visual fields and eyes, the VA examiner opined the Veteran's current diminished vision is less likely than not the result of his in-service head injury.  In support of this conclusion, the VA examiner cited to the lack of STRs which showed damage to the right eye socket or globe following his head injury.  The VA examiner further cited to the Veteran's medical records which documented a slow, age related, decline in visual acuity following the Veteran's separation from military service.  Specifically, the VA examiner explained the Veteran's current diminished visual acuity is the result of an age related cataract development, and was not caused by the in-service head injury. 

The VA examiner additionally concluded that the Veteran's current diagnosis of glaucoma is less likely than not related to his military service.  Although the VA examiner explained that glaucoma can be the result of trauma to the eye, he said the objective medical evidence does not support the development of glaucoma as a result of the Veteran's head trauma.  Specifically, the VA examiner explained the Veteran had no signs of glaucoma during his visual examination in September 2009.  The VA examiner further explained that his inspection of the Veteran's right eye did not show any signs of damage to the structures necessary to cause traumatic glaucoma.  Therefore, the VA examiner concluded the Veteran's right eye glaucoma is less likely than not the result of the Veteran's in-service head injury. 

The Board finds the conclusions and reasoning of the March 2013 VA examiner is entitled to great weight.  The Board gives the opinions of the VA examiner great weight, as they are based upon a review of the Veteran's medical history and an in-person examination of the Veteran.  Furthermore, the VA examiner cites to specific medical examinations in support of his conclusions, which are fully supported by the Veteran's longitudinal medical record and objective findings. 

Therefore, the Board has reviewed all the medical evidence of record, but no probative evidence of record establishes that the Veteran has been diagnosed with any residual disabilities, other than a right forehead scar, as a result of his in-service head injury.  In the absence of proof of a present disability, there can be no valid claim for direct service connection.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for any residual disability of an in-service head injury.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for the Veteran's bilateral hearing loss disability is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to service connection for a low back disability is granted, subject to the laws and regulations governing the award of monetary benefits. 

Service connection for residuals of a head injury is denied.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


